DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 10/19/2021. The amendments
filed on 10/19/2021 are entered.
The previous rejections of claims 16-19 and 21-31 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16-19, 21-23, 26-29, 31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (U.S. Pub. No. 20140275962) hereinafter Foo, in view of Gronningsaeter et al. (U.S. Pat. No. 6019724) hereinafter Gronningsaeter, in further view of Yan et al. (U.S. Pat. No. 7349522) hereinafter Yan. 
Regarding claim 16, primary reference Foo teaches:
A system (abstract), comprising: 
a computer having at least one processor configured to track the representation of an anatomical body part of a patient in a sequence of medical images, the anatomical body part being subject to a periodic breathing movement of the patient ([0018], “treatment volume for respiration”; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]), the at least one processor executing instructions to perform the steps of: 
acquiring, at the at least one processor, advance medical image data comprising an advance medical image having a primary representation of the anatomical body part ([0018]; [0019], four-dimensional MR and ultrasound images in the “pre-treatment” phase is considered to be time-related advance medical image in a specific movement phase; [0024], the medical images are acquired and synchronized over a respiration cycle for a treatment volume; [0025]; [0026], [0034], pre-treatment high resolution MR and ultrasound images mapped to treatment 4D ultrasound images; [0037], “as a result of respiration”; [0039]; since the pre-treatment images are acquired over a 4D scale and 
acquiring, at the at least one processor, time-related current medical image data from an image source describing a sequence of current medical images ([0018]; [0024]; [0025], the ultrasound images may be acquired at different times and fused, where t and t* represent the ultrasound and MR images acquired at different times; [0026]; [0027], the ultrasound array acquires images in real-time; [0034], treatment 4D ultrasound images; [0035], real-time refers to obtaining information or performing tracking while performing radiation therapy;  [0040]; [0041]; [0042];), wherein the sequence comprises 
a first current medical image comprising a representation of the anatomical body part in the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a specific time t is considered to be a representation of the anatomical body part in the first breathing phase; [0025], U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement. The CTV is considered to be the anatomical body part target, as CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) changes with respiration motion, see [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the first breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]), and 
at least one tracking current medical image which is different from the first current medical image and comprises a representation of the anatomical body                         
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a time t other than the “specific movement phase” above is considered to be a tracking current medical image that shows the CTV at a movement phase different than the specific movement phase. Since the 4D medical images are acquired throughout respiration movement, it will acquire images in both “inhalation” and “exhalation” which are the two “phases” of respiration.; [0025]; U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement; [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the second breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]; see also the following paragraphs for teachings of the breathing phases being different phases [0018]; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]; as the 4D images are acquired through respiration movement, the different time points that are correlated include different distinct breathing phases); 
comparing, at the at least one processor, the advance medical image with the sequence of current medical images ([0024]-[0025] describe the comparing of the MR images (which are considered to be the advance medical image when acquired in the pre-treatment phase as described in [0019] and [0034]) and the real-time ultrasound images; [0027], describes the matching between ultrasound and MR images providing a comparing between the anatomical features of both imaging modalities; [0029]-[0030], 
determining, at the at least one processor and based on the comparing, that a similarity between the representation of the anatomical body part in the first current medical image and the primary representation of the anatomical body part in the advance medical image exceeds a predetermined extent ([0024], the identification of the fiducial markers in both sets of images and linking of the corresponding markers is considered to be a calibration or training step as part of the similarity determination of the anatomical region; [0027], describes the matching of anatomical markers between the current medical image and the advance medical image; [0034]; [0037]; [0041], “the anatomical markers, R.sub.2(t*) are identified. These markers are then compared and closest aligned marker positions” is considered to be a measure of similarity and exceeding a predetermined extent of alignment; [0046], the real-time images and identified anatomical markers are compared to the calibration set with the matched MR images (advance image) identified based on the “closest aligned marker positions”. This closest alignment is considered to be a measure of similarity between the anatomical features that exceeds a predetermined extent of alignment; [0048], MR images and ultrasound images are synchronized to a one-to-one temporal correspondence; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at 
determining, at the at least one processor and based on the similarity exceeding the predetermined extent, that the primary representation of the anatomical body part in the advance medical image is in substantially the same first breathing phase as the first current medical image ([0024]; [0025]; [0027], the ultrasound transducer array acquires images in real-time and continuously while the photon beam therapy is occurring Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is matched to the corresponding M(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which indicate that the advance medical image and specific current medical image establish a relationship with the same first breathing phase; [0029]; [0034], mapping the treatment 4D ultrasound images to the pre-treatment ultrasound images and “reflect the same spatial position of the anatomy at a specific time point”; [0035]; [0037], transformation tables 84 correlate the ultrasound images 86 with the MR 4D images 88; [0040]; [0041], Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) anatomical markers are compared to matched anatomical markers in the pre-treatment phase of the therapy procedure; [0042]; [0044], anatomical markers in real-time ultrasound images are compared to the anatomical markers from the calibration set; [0046]; [0048], “synchronized such that there is a one-to-one temporal correspondence between the MR and ultrasound images”; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons 
determining, by the at least one processor and based on the advance medical image data and the current medical image data, first image subset data describing a first image subset of the first current medical image, the first image subset comprising the representation of the anatomical body part in the first breathing phase ([0024], fiducial markers are determined based on anatomical markers throughout respiration, with the correlated images between the pre-treatment and real-time including the first breathing phase; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to specific image subset data describing the anatomical body part in the specific image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035], “the PTV can be modified dynamically and/or in real-time to adapt the treatment volume to track or map the tumor volume as the volume changes position or deforms during respiration”; [0037], “Additionally, various embodiments may also, in real-time, re-compute and modulate the PTV in response to changing location and/or shape of the CTV as a result of respiration”; [0039]-[0042]; [0043], the tumor volume is 
wherein the first image subset consists of image information from the first current medical image that is less than a total image information contained in the first current medical image ([0024], fiducial markers are determined based on anatomical markers; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to specific image subset data describing the anatomical body part in the specific image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035]; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050])
determining, by the at least one processor and based on the current medical image data and the first image subset data, subset tracking data describing at least one tracked image subset in the at least one tracking current medical image, the at least one tracked image subset comprising the representation of the anatomical body part ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053]).
Wherein the subset tracking data is determined for each of the at least one tracking current medical images ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-rad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053])
Primary reference Foo fails to teach:
current medical image data from a two-dimensional image source
However, the analogous art of Gronningsaeter of a method for guiding a diagnostic procedure using registered image data between ultrasound and MR imaging modalities (abstract) teaches:
current medical image data from a two-dimensional image source (col 3, lines 8-20; col 4, lines 14-22; col 8, lines 19-65; col 9, lines 27-57. As the reference teaches to the use of 2D and 3D ultrasound imaging types interchangeably with registration with an MR pre-operative imaging modality (col 7, lines 56-62), this teaches to the Foo reference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo to include the use of a two-dimensional image source as taught by Gronningsaeter because certain medical procedures such as guided needle procedures require the use of 2D ultrasound probes. Therefore utilizing a 2D image source provides the physician with more accurate real-time guidance for procedures such as needle biopsies (col 4, lines 14-22). 

acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase 
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data describing a time-correlation of the image positions of the anatomical body part and the sequence of current medical images
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase (col 4, lines 24-27, lines 49-55; col 7, lines 54-61, the phase movement information of the patient’s entire breathing cycle (“several respiratory cycles”) include both inhalation and exhalation which are considered to be the first and second breathing phases. The movement phase data is acquired from the images which teaches to primary reference Foo for image analysis)
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data describing a time-correlation of the image positions of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo and Gronningsaeter to include the movement phase data across multiple phases as well as breathing curve data as taught by Yan because it is provides precise measurement of breathing phases throughout several breathing cycles (col 7, lines 54-61). This additional precision enables more accurate prediction of the movement of related tissue structures, and limits side-effects such as increased radiation dose (col 8, lines 29-34). 
Regarding claim 17, primary reference Foo teaches:
A computer-implemented method of determining a representation of an anatomical body part of a patient in a sequence of medical images, the anatomical body part being subject to a periodic breathing movement of the patient ([0018], “treatment volume for respiration”; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]), the method comprising executing, on at least one processor of at least one computer, steps of: 
acquiring, at the at least one processor, advance medical image data comprising an advance medical image comprising a primary representation of the anatomical body part ([0018]; [0019], four-dimensional MR and ultrasound images in the “pre-treatment” phase is considered to be time-related advance medical image in a specific movement phase; [0024], the medical images are acquired and synchronized over a respiration cycle for a treatment volume; [0025]; [0026], [0034], pre-treatment high resolution MR and ultrasound images mapped to treatment 4D ultrasound images; [0037], “as a result 
acquiring, at the at least one processor, time-related current medical image data from an image source describing a sequence of current medical images ([0018]; [0024]; [0025], the ultrasound images may be acquired at different times and fused, where t and t* represent the ultrasound and MR images acquired at different times; [0026]; [0027], the ultrasound array acquires images in real-time; [0034], treatment 4D ultrasound images; [0035], real-time refers to obtaining information or performing tracking while performing radiation therapy;  [0040]; [0041]; [0042];), wherein the sequence comprises 
a first current medical image comprising a representation of the anatomical body part in the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a specific time t is considered to be a representation of the anatomical body part in the first breathing phase; [0025], U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement. The CTV is considered to be the anatomical body part target, as CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) changes with respiration motion, see [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the first breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]), and 
                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a time t other than the “specific movement phase” above is considered to be a tracking current medical image that shows the CTV at a movement phase different than the specific movement phase. Since the 4D medical images are acquired throughout respiration movement, it will acquire images in both “inhalation” and “exhalation” which are the two “phases” of respiration.; [0025]; U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement; [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the second breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]; see also the following paragraphs for teachings of the breathing phases being different phases [0018]; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]; as the 4D images are acquired through respiration movement, the different time points that are correlated include different distinct breathing phases); 
comparing, at the at least one processor, the advance medical image with the sequence of current medical images ([0024]-[0025] describe the comparing of the MR images (which are considered to be the advance medical image when acquired in the pre-treatment phase as described in [0019] and [0034]) and the real-time ultrasound images; [0027], describes the matching between ultrasound and MR images providing a 
determining, at the at least one processor and based on the comparing, that a similarity between the representation of the anatomical body part in the first current medical image and the primary representation of the anatomical body part in the advance medical image exceeds a predetermined extent ([0024], the identification of the fiducial markers in both sets of images and linking of the corresponding markers is considered to be a calibration or training step as part of the similarity determination of the anatomical region; [0027], describes the matching of anatomical markers between the current medical image and the advance medical image; [0034]; [0037]; [0041], “the closest aligned marker positions” is considered to be a measure of similarity and exceeding a predetermined extent of alignment; [0046], the real-time images and identified anatomical markers are compared to the calibration set with the matched MR images (advance image) identified based on the “closest aligned marker positions”. This closest alignment is considered to be a measure of similarity between the anatomical features that exceeds a predetermined extent of alignment; [0048], MR images and ultrasound images are synchronized to a one-to-one temporal correspondence; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at 
determining, at the at least one processor and based on the similarity exceeding the predetermined extent, that the primary representation of the anatomical body part in the advance medical image is in substantially the same first breathing phase as the first current medical image ([0024]; [0025]; [0027], the ultrasound transducer array acquires images in real-time and continuously while the photon beam therapy is occurring Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is matched to the corresponding M(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which indicate that the advance medical image and specific current medical image establish a relationship with the same first breathing phase; [0029]; [0034], mapping the treatment 4D ultrasound images to the pre-treatment ultrasound images and “reflect the same spatial position of the anatomy at a specific time point”; [0035]; [0037], transformation tables 84 correlate the ultrasound images 86 with the MR 4D images 88; [0040]; [0041], Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) anatomical markers are compared to matched anatomical markers in the pre-treatment phase of the therapy procedure; [0042]; [0044], anatomical markers in real-time ultrasound images are compared to the anatomical markers from the calibration set; [0046]; [0048], “synchronized such that there is a one-to-one temporal correspondence between the MR and ultrasound images”; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons 
determining, by the at least one processor and based on the advance medical image data and the current medical image data, first image subset data describing a first image subset of the first current medical image, the first image subset comprising the representation of the anatomical body part in the first breathing phase ([0024], fiducial markers are determined based on anatomical markers throughout respiration, with the correlated images between the pre-treatment and real-time including the first breathing phase; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to specific image subset data describing the anatomical body part in the specific image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035], “the PTV can be modified dynamically and/or in real-time to adapt the treatment volume to track or map the tumor volume as the volume changes position or deforms during respiration”; [0037], “Additionally, various embodiments may also, in real-time, re-compute and modulate the PTV in response to changing location and/or shape of the CTV as a result of respiration”; [0039]-[0042]; [0043], the tumor volume is 
wherein the first image subset consists of image information from the first current medical image that is less than a total image information contained in the first current medical image ([0024], fiducial markers are determined based on anatomical markers; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to specific image subset data describing the anatomical body part in the specific image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035]; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050])
determining, by the at least one processor and based on the current medical image data and the first image subset data, subset tracking data describing at least one tracked image subset in the tracking current medical image, the at least one tracked image subset comprising the representation of the anatomical body part ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053]).
Wherein the subset tracking data is determined for each of the at least one tracking current medical images ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-rad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053])
Primary reference Foo fails to teach:
current medical image data from a two-dimensional image source
However, the analogous art of Gronningsaeter of a method for guiding a diagnostic procedure using registered image data between ultrasound and MR imaging modalities (abstract) teaches:
current medical image data from a two-dimensional image source (col 3, lines 8-20; col 4, lines 14-22; col 8, lines 19-65; col 9, lines 27-57. As the reference teaches to the use of 2D and 3D ultrasound imaging types interchangeably with registration with an MR pre-operative imaging modality (col 7, lines 56-62), this teaches to the Foo reference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo to include the use of a two-dimensional image source as taught by Gronningsaeter because certain medical procedures such as guided needle procedures require the use of 2D ultrasound probes. Therefore utilizing a 2D image source provides the physician with more accurate real-time guidance for procedures such as needle biopsies (col 4, lines 14-22). 

acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase 
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data describing a time-correlation of the image positions of the anatomical body part and the sequence of current medical images
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase (col 4, lines 24-27, lines 49-55; col 7, lines 54-61, the phase movement information of the patient’s entire breathing cycle (“several respiratory cycles”) include both inhalation and exhalation which are considered to be the first and second breathing phases. The movement phase data is acquired from the images which teaches to primary reference Foo for image analysis)
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data describing a time-correlation of the image positions of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo and Gronningsaeter to include the movement phase data across multiple phases as well as breathing curve data as taught by Yan because it is provides precise measurement of breathing phases throughout several breathing cycles (col 7, lines 54-61). This additional precision enables more accurate prediction of the movement of related tissue structures, and limits side-effects such as increased radiation dose (col 8, lines 29-34). 
Regarding claim 18, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further fails to teach:
wherein the current movement phase data is generated based on acquiring digital signals describing the vital movement which have been generated based on tracking marker devices attached to the patient's body and correlating the result of the acquired digital signals with the current medical image data, and
wherein the first current medical image is determined, by the processor, based on the current movement phase data
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
wherein the current movement phase data is generated based on acquiring digital signals describing the vital movement which have been generated based on tracking marker devices attached to the patient's body and correlating the result of the 
wherein the first current medical image is determined, by the at least one processor, based on the current movement phase data (col 7, lines 54-67; figure 8 shows the system including workstation that uses the respiratory phase data for imaging; figure 3 and figure 5 show examples of the produced image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan to include the movement phase data from marker devices as taught by Yan because it is reliable and sensitive in detecting respiration phase (col 7, lines 31-35). 
Regarding claim 19, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further teaches: 
wherein the first image subset data describes the position of the first image subset in the first current medical image ([0024], fiducial markers are determined based on anatomical markers; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to specific image subset data describing the anatomical body part in the specific image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment 
and wherein the subset tracking data describes position of the at least one tracked image subset respectively in the at least one tracking current medical image ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053]).
Regarding claim 21, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further teaches:
wherein the first image subset data is determined, by the at least one processor, based on determining, by the at least one processor, a corresponding representation of the anatomical body part in the advance medical image and in the sequence of current medical images  ([0024], fiducial markers are determined based on anatomical markers; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to specific image subset data describing the anatomical body part in the specific image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035]; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050])
Regarding claim 22, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 21. Primary reference Foo further fails to teach:
comprising a step of acquiring, at the at least one processor, current medical image user input data describing an input by a user for selecting the first image subset from the first current medical image wherein the first image subset data is determined, by the at least one processor, based on the user input data
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
comprising a step of acquiring, at the at least one processor, current medical image user input data describing an input by a user for selecting the first image subset from the first current medical image wherein the first image subset data is determined, by the at least one processor, based on the user input data (col 8, lines 29-34, lines 51-53, lines 57-59; the system enables the user to modify the field position and margins of the regions for treatment doses; also see figures 8 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan to include the user input feature as taught by Yan because it enables physicians to provide real-time expert guidance on possible target region locations. This provides more accurate dynamic tuning of the system outside of pre-programmed responses. 
Regarding claim 23, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Foo further teaches:
                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to specific image subset data describing the anatomical body part in the specific image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035]; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050]), 
wherein the first image subset data is determined, by the at least one processor, based on the advance image subset data ([0024], the real-time 3D ultrasound images over time (4D images) include U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a specific time t is considered to be a representation of the anatomical body part in the specific movement phase; [0025], U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement. The CTV is considered to be the anatomical body part target, as CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) changes with respiration motion, see [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the specific movement phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050])
Regarding claim 26, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 23. Primary reference Foo further fails to teach:

However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
wherein the first image subset data is determined, by the at least one processor, based on the result of comparing the advance image subset data to the first current medical image (col 4, lines 56-64; col 5, lines 15-28; col 7, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan to include the comparison of image data as taught by Yan because it is reliable and sensitive in detecting respiration phase (col 7, lines 31-35). 
Regarding claim 27, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Foo further teaches: 
wherein the subset tracking data is determined by determining, by the processor, a region in the tracking current medical image which is comparable to the first image subset ([0024]-[0029]; [0034]-[0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053]).
Regarding claim 28, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further fails to teach:
wherein the advance medical image data is generated by applying a computed tomography imaging method to the patient's body, wherein the advance medical image is a digitally rendered radiograph rendered from the computed tomography of the patient's body, 
and wherein the sequence of current medical images has been generated by applying a conventional x-ray imaging method
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
wherein the advance medical image data is generated by applying a computed tomography imaging method to the patient's body, wherein the advance medical image is a digitally rendered radiograph rendered from the computed tomography of the patient's body (col 3, lines 65-67; col 5, lines 17-19), 
and wherein the sequence of current medical images has been generated by applying a conventional x-ray imaging method (col 5, lines 17-19, lines 41-42; fluoroscopic imaging is considered to be a conventional x-ray imaging method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan to include the CT imaging as taught by Yan because CT imaging provides high resolution imaging for precise depiction of target anatomies such as tumors. 
Regarding claim 29, primary reference Foo teaches:

acquiring, at the at least one processor, advance medical image data comprising an advance medical image having a primary representation of the anatomical body part ([0018]; [0019], four-dimensional MR and ultrasound images in the “pre-treatment” phase is considered to be time-related advance medical image in a specific movement phase; [0024], the medical images are acquired and synchronized over a respiration cycle for a treatment volume; [0025]; [0026], [0034], pre-treatment high resolution MR and ultrasound images mapped to treatment 4D ultrasound images; [0037], “as a result of respiration”; [0039]; since the pre-treatment images are acquired over a 4D scale and account for respiration, this advance image data is considered to include a primary representation of the anatomical body part as it includes movement of the target body region across respiration movement); 
acquiring, at the at least one processor, time-related current medical image data from an image source describing a sequence of current medical images ([0018]; [0024]; [0025], the ultrasound images may be acquired at different times and fused, where t and 
a first current medical image comprising a representation of the anatomical body part in the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a specific time t is considered to be a representation of the anatomical body part in the first breathing phase; [0025], U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement. The CTV is considered to be the anatomical body part target, as CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) changes with respiration motion, see [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the first breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]), and 
a tracking current medical image which is different from the first current medical image and comprises a representation of the anatomical body part in the second breathing phase which is different from the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a time t other than the “specific movement phase” above is considered to be a tracking current medical image that shows the CTV at a movement phase different than the specific movement phase. Since the 4D medical images are acquired throughout respiration movement, it will acquire images in both                         
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement; [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the second breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]; see also the following paragraphs for teachings of the breathing phases being different phases [0018]; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]; as the 4D images are acquired through respiration movement, the different time points that are correlated include different distinct breathing phases); 
comparing, at the at least one processor, the advance medical image with the sequence of current medical images ([0024]-[0025] describe the comparing of the MR images (which are considered to be the advance medical image when acquired in the pre-treatment phase as described in [0019] and [0034]) and the real-time ultrasound images; [0027], describes the matching between ultrasound and MR images providing a comparing between the anatomical features of both imaging modalities; [0029]-[0030], determine the real-time relationships between structural zones of the images; [0034], MR images acquired in the pre-treatment phase are correlated to the 4Dultrasound images which is considered to be the comparing of the advance medical image with the sequence (4D) of current medical images; [0040], “Various embodiments use ultrasound to provide real-time images of anatomical landmarks and to map those landmarks to a corresponding MR image that has been pre-acquired”; [0041], “In one embodiment, from the real-time ultrasound images acquired during radiation therapy, 
determining, at the at least one processor and based on the comparing, that a similarity between the representation of the anatomical body part in the first current medical image and the primary representation of the anatomical body part in the advance medical image exceeds a predetermined extent ([0024], the identification of the fiducial markers in both sets of images and linking of the corresponding markers is considered to be a calibration or training step as part of the similarity determination of the anatomical region; [0027], describes the matching of anatomical markers between the current medical image and the advance medical image; [0034]; [0037]; [0041], “the anatomical markers, R.sub.2(t*) are identified. These markers are then compared and matched to the set of anatomical markers, R.sub.1(t), that were acquired in the pre-treatment phase of the therapy procedure as diagrammatically illustrated in FIG. 1. The corresponding MR images, M([right arrow over (r)], t*) that were previously acquired are identified”; [0044], “Using this comparison, matched MR images may be identified at 108, such as based on images having the closest aligned marker positions.” The “closest aligned marker positions” is considered to be a measure of similarity and exceeding a predetermined extent of alignment; [0046], the real-time images and closest aligned marker positions”. This closest alignment is considered to be a measure of similarity between the anatomical features that exceeds a predetermined extent of alignment; [0048], MR images and ultrasound images are synchronized to a one-to-one temporal correspondence; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at time t=t* may be displayed and utilized in controlling the radiation therapy beam.”; [0051]-[0052]; [0053])
determining, at the at least one processor and based on the similarity exceeding the predetermined extent, that the primary representation of the anatomical body part in the advance medical image is in substantially the same first breathing phase as the first current medical image ([0024]; [0025]; [0027], the ultrasound transducer array acquires images in real-time and continuously while the photon beam therapy is occurring Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is matched to the corresponding M(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which indicate that the advance rad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) anatomical markers are compared to matched anatomical markers in the pre-treatment phase of the therapy procedure; [0042]; [0044], anatomical markers in real-time ultrasound images are compared to the anatomical markers from the calibration set; [0046]; [0048], “synchronized such that there is a one-to-one temporal correspondence between the MR and ultrasound images”; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at time t=t* may be displayed and utilized in controlling the radiation therapy beam.”; [0051]-[0053]); 
determining, by the at least one processor and based on the advance medical image data and the current medical image data, first image subset data describing a                         
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to specific image subset data describing the anatomical body part in the specific image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035], “the PTV can be modified dynamically and/or in real-time to adapt the treatment volume to track or map the tumor volume as the volume changes position or deforms during respiration”; [0037], “Additionally, various embodiments may also, in real-time, re-compute and modulate the PTV in response to changing location and/or shape of the CTV as a result of respiration”; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050], further describe the segmented tumor volume tracked within the breathing phases); 
wherein the first image subset consists of image information from the first current medical image that is less than a total image information contained in the first current medical image ([0024], fiducial markers are determined based on anatomical markers; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to specific image subset data describing the anatomical body part in the specific image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], 
determining, by the at least one processor and based on the current medical image data and the first image subset data, subset tracking data describing at least one tracked image subset in the tracking current medical image, the at least one tracked image subset comprising the representation of the anatomical body part ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053]).
Wherein the subset tracking data is determined for each of the at least one tracking current medical images ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053])
Primary reference Foo fails to teach:
current medical image data from a two-dimensional image source

current medical image data from a two-dimensional image source (col 3, lines 8-20; col 4, lines 14-22; col 8, lines 19-65; col 9, lines 27-57. As the reference teaches to the use of 2D and 3D ultrasound imaging types interchangeably with registration with an MR pre-operative imaging modality (col 7, lines 56-62), this teaches to the Foo reference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo to include the use of a two-dimensional image source as taught by Gronningsaeter because certain medical procedures such as guided needle procedures require the use of 2D ultrasound probes. Therefore utilizing a 2D image source provides the physician with more accurate real-time guidance for procedures such as needle biopsies (col 4, lines 14-22). 
Primary reference Foo further fails to teach:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal 
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase (col 4, lines 24-27, lines 49-55; col 7, lines 54-61, the phase movement information of the patient’s entire breathing cycle (“several respiratory cycles”) include both inhalation and exhalation which are considered to be the first and second breathing phases. The movement phase data is acquired from the images which teaches to primary reference Foo for image analysis)
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data describing a time-correlation of the image positions of the anatomical body part and the sequence of current medical images (figure 8, respiratory phase indicator 30; col 7, lines 15-30, lines 54-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo and Gronningsaeter to include the movement phase data across multiple phases as well as breathing curve data as taught by Yan because it is provides precise measurement of breathing phases throughout several breathing cycles (col 7, lines 54-61). This additional precision enables more accurate 
Regarding claim 31, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further fails to teach:
Based on the internal breathing curve, a control signal to a treatment unit for activating or deactivating a treatment beam
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
Based on the internal breathing curve, a control signal to a treatment unit for activating or deactivating a treatment beam (col 2, lines 10-30, “By turning the beam on-and-off based on the phase of the patient's respiration cycle, a more accurate treatment of the tumor is possible”; col 4, lines 6-27; col 7-8, “In some facilities, the final isocenter of a plan may be shifted from the initial isocenter marked in a virtual simulation system. It is usually verified in a conventional simulator by comparing reference DRR images with fluoroscopic images or simulation films. Human subjective error is one of the major sources of uncertainty in the isocenter verification (or simulation) process. The present invention addresses this problem by providing a dynamic treatment simulation system integrated with simulator to extend its functionalities”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan to incorporate modulating the treatment beam based on the respiratory phase breathing curve data as taught by Yan because human subjective error can lead to mistreatment and a dynamic 
Regarding claim 33, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 31. Primary reference Foo further fails to teach:
wherein when the treatment beam is activated, the treatment beam is emitted onto the anatomical body part based on the current movement phase data.
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
wherein when the treatment beam is activated, the treatment beam is emitted onto the anatomical body part based on the current movement phase data. (col 2, lines 10-30, “By turning the beam on-and-off based on the phase of the patient's respiration cycle, a more accurate treatment of the tumor is possible”; col 4, lines 6-27; col 7-8, “In some facilities, the final isocenter of a plan may be shifted from the initial isocenter marked in a virtual simulation system. It is usually verified in a conventional simulator by comparing reference DRR images with fluoroscopic images or simulation films. Human subjective error is one of the major sources of uncertainty in the isocenter verification (or simulation) process. The present invention addresses this problem by providing a dynamic treatment simulation system integrated with simulator to extend its functionalities”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan to incorporate modulating the treatment beam based on the respiratory phase current movement 
Regarding claim 34, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further teaches:
wherein the sequence of current medical images and the advance medical image are of different medical imaging modalities (As described in the following paragraphs, the advance medical image is a high quality magnetic resonance image with the current medical images being real-time 4D ultrasound imaging; [0024]-[0025] describe the comparing of the MR images (which are considered to be the advance medical image when acquired in the pre-treatment phase as described in [0019] and [0034]) and the real-time ultrasound images; [0027], describes the matching between ultrasound and MR images providing a comparing between the anatomical features of both imaging modalities; [0029]-[0030], determine the real-time relationships between structural zones of the images; [0034], MR images acquired in the pre-treatment phase are correlated to the 4Dultrasound images which is considered to be the comparing of the advance medical image with the sequence (4D) of current medical images; [0040], “Various embodiments use ultrasound to provide real-time images of anatomical landmarks and to map those landmarks to a corresponding MR image that has been pre-acquired”). 
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Foo, in view of Gronningsaeter, in further view of Yan as applied to claim 23 above, and further in view of Kriston (U.S. Pub. No. 20140029812) hereinafter Kriston.
Regarding claim 24, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 23. Primary reference Foo further fails to teach: 
comprising a step of acquiring, at the at least one processor, advance medical image user input data describing an input by a user for selecting the advance image subset from the advance medical image, wherein the advance image subset data is determined, by the the at least one processor, based on the advance medical image user input data.
	However, the analogous art of Kriston of using two imaging modalities to extract feature information from medical images (abstract) teaches:
comprising a step of acquiring, at the at least one processor, advance medical image user input data describing an input by a user for selecting the advance image subset from the advance medical image, wherein the advance image subset data is determined, by the at least one processor, based on the advance medical image user input data (paragraph [0030], lines 1-14; the user identifying the input images to be processed, and the identification of lesions within an organ is considered to be determining the specific image subset to be examined; paragraph [0033], lines 15-17; the region of interest is defined in paragraph [0034], lines 10-15; paragraph [0037], lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan with user-defined 
Regarding claim 25, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 23. Primary reference Foo further fails to teach:
wherein the advance image subset data is determined based on automatic determination of the advance image subset, by applying an image segmentation algorithm to the advance medical image.
	However, the analogous art of Kriston of using two imaging modalities to extract feature information from medical images (abstract) teaches:
wherein the advance image subset data is determined based on automatic determination of the advance image subset, by applying an image segmentation algorithm to the advance medical image (paragraph [0038], lines 4-15; specifically lines 11-12; paragraph [0039], lines 9-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined fusion imaging of respiration movement of Foo, Gronningsaeter, and Yan with an automated region of interest segmentation algorithm as taught by Kriston because a fully automated system would require less time and input from a user of the computing system and improved imaging accuracy (paragraph [0070], lines 4-10).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Foo, in view of Yan.
Regarding claim 30, primary reference Foo teaches: 
A treatment device (abstract), comprising: 
a computer having a memory and instructions stored thereon, the instructions, when executed by one or more processors of the computer, causing the computer to determine a representation of an anatomical body part of a patient in a sequence of medical images, the anatomical body part being subject to a periodic breathing movement of the patient ([0018], “treatment volume for respiration”; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]), the computer, when executing the instructions, further implements the steps of: 
acquiring, at the at least one processor, advance medical image data comprising an advance medical image comprising a primary representation of the anatomical body part ([0018]; [0019], four-dimensional MR and ultrasound images in the “pre-treatment” phase is considered to be time-related advance medical image in a specific movement phase; [0024], the medical images are acquired and synchronized over a respiration cycle for a treatment volume; [0025]; [0026], [0034], pre-treatment high resolution MR and ultrasound images mapped to treatment 4D ultrasound images; [0037], “as a result of respiration”; [0039]; since the pre-treatment images are acquired over a 4D scale and account for respiration, this advance image data is considered to include a primary representation of the anatomical body part as it includes movement of the target body region across respiration movement); 
acquiring, at the at least one processor, time-related current medical image data describing a sequence of current medical images ([0018]; [0024]; [0025], the ultrasound images may be acquired at different times and fused, where t and t* represent the 
a first current medical image comprising a representation of the anatomical body part in the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a specific time t is considered to be a representation of the anatomical body part in the first breathing phase; [0025], U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement. The CTV is considered to be the anatomical body part target, as CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) changes with respiration motion, see [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the first breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]), and 
at least one tracking current medical image which is different from the first current medical image and comprises a representation of the anatomical body part in the second breathing phase which is different from the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a time t other than the “specific movement phase” above is considered to be a tracking current medical image that shows the CTV at a movement phase different than the specific movement phase. Since the 4D medical images are acquired throughout respiration movement, it will acquire                         
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement; [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the second breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]; see also the following paragraphs for teachings of the breathing phases being different phases [0018]; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]; as the 4D images are acquired through respiration movement, the different time points that are correlated include different distinct breathing phases); 
comparing, at the at least one processor, the advance medical image with the sequence of current medical images ([0024]-[0025] describe the comparing of the MR images (which are considered to be the advance medical image when acquired in the pre-treatment phase as described in [0019] and [0034]) and the real-time ultrasound images; [0027], describes the matching between ultrasound and MR images providing a comparing between the anatomical features of both imaging modalities; [0029]-[0030], determine the real-time relationships between structural zones of the images; [0034], MR images acquired in the pre-treatment phase are correlated to the 4Dultrasound images which is considered to be the comparing of the advance medical image with the sequence (4D) of current medical images; [0040], “Various embodiments use ultrasound to provide real-time images of anatomical landmarks and to map those landmarks to a corresponding MR image that has been pre-acquired”; [0041], “In one 
determining, at the at least one processor and based on the comparing, that a similarity between the representation of the anatomical body part in the first current medical image and the primary representation of the anatomical body part in the advance medical image exceeds a predetermined extent ([0024], the identification of the fiducial markers in both sets of images and linking of the corresponding markers is considered to be a calibration or training step as part of the similarity determination of the anatomical region; [0027], describes the matching of anatomical markers between the current medical image and the advance medical image; [0034]; [0037]; [0041], “the anatomical markers, R.sub.2(t*) are identified. These markers are then compared and matched to the set of anatomical markers, R.sub.1(t), that were acquired in the pre-treatment phase of the therapy procedure as diagrammatically illustrated in FIG. 1. The corresponding MR images, M([right arrow over (r)], t*) that were previously acquired are identified”; [0044], “Using this comparison, matched MR images may be identified at 108, such as based on images having the closest aligned marker positions.” The “closest aligned marker positions” is considered to be a measure of similarity and closest aligned marker positions”. This closest alignment is considered to be a measure of similarity between the anatomical features that exceeds a predetermined extent of alignment; [0048], MR images and ultrasound images are synchronized to a one-to-one temporal correspondence; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at time t=t* may be displayed and utilized in controlling the radiation therapy beam.”; [0051]-[0052]; [0053])
determining, at the at least one processor and based on the similarity exceeding the predetermined extent, that the primary representation of the anatomical body part in the advance medical image is in substantially the same first breathing phase as the first current medical image ([0024]; [0025]; [0027], the ultrasound transducer array acquires images in real-time and continuously while the photon beam therapy is occurring Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    ,                         
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which indicate that the advance medical image and specific current medical image establish a relationship with the same first breathing phase; [0029]; [0034], mapping the treatment 4D ultrasound images to the pre-treatment ultrasound images and “reflect the same spatial position of the anatomy at a specific time point”; [0035]; [0037], transformation tables 84 correlate the ultrasound images 86 with the MR 4D images 88; [0040]; [0041], Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) anatomical markers are compared to matched anatomical markers in the pre-treatment phase of the therapy procedure; [0042]; [0044], anatomical markers in real-time ultrasound images are compared to the anatomical markers from the calibration set; [0046]; [0048], “synchronized such that there is a one-to-one temporal correspondence between the MR and ultrasound images”; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at time t=t* may be displayed and utilized in controlling the radiation therapy beam.”; [0051]-[0053]); 
                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to specific image subset data describing the anatomical body part in the specific image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035], “the PTV can be modified dynamically and/or in real-time to adapt the treatment volume to track or map the tumor volume as the volume changes position or deforms during respiration”; [0037], “Additionally, various embodiments may also, in real-time, re-compute and modulate the PTV in response to changing location and/or shape of the CTV as a result of respiration”; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050], further describe the segmented tumor volume tracked within the breathing phases); 
wherein the first image subset consists of image information from the first current medical image that is less than a total image information contained in the first current medical image ([0024], fiducial markers are determined based on anatomical markers; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to specific image subset data describing the 
determining, by the at least one processor and based on the current medical image data and the first image subset data, subset tracking data describing at least one tracked image subset in the at least one tracking current medical image, the at least one tracked image subset comprising the representation of the anatomical body part ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053]).
Wherein the subset tracking data is determined for each of the at least one tracking current medical images ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053])

an irradiation unit for emitting a treatment beam to the patient's body, wherein the computer is operatively coupled to the medical imaging device to acquire the current medical image data and to the irradiation unit to issue control signals for emitting the treatment beam ([0020], LINAC for performing radiation therapy; [0026]; [0027]-[0030]; [0035]; [0037]-[0040]; [0044]-[0050]).
Primary reference Foo further fails to teach:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data describing a time-correlation of the image positions of the anatomical body part and the sequence of current medical images
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase (col 4, lines 24-27, lines 49-55; col 7, lines 54-61, the phase movement information of the patient’s entire breathing cycle (“several 
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data describing a time-correlation of the image positions of the anatomical body part and the sequence of current medical images (figure 8, respiratory phase indicator 30; col 7, lines 15-30, lines 54-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo to include the movement phase data across multiple phases as well as breathing curve data as taught by Yan because it is provides precise measurement of breathing phases throughout several breathing cycles (col 7, lines 54-61). This additional precision enables more accurate prediction of the movement of related tissue structures, and limits side-effects such as increased radiation dose (col 8, lines 29-34).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Foo, in view of Gronningsaeter, in further view of Yan as applied to claim 17 above, and further in view of Mostafavi (U.S. Pub. No. 20040116804) hereinafter Mostafavi. 
Regarding claim 32, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further fails to teach:
wherein the image positions of the anatomical body part in the sequence of current medical images is visually highlighted by:

However, the analogous art of Mostafavi of a method for generating images of a patient representative of motion across a time interval (abstract) teaches:
wherein the image positions of the anatomical body part in the sequence of current medical images is visually highlighted by:
 framing the representation of the anatomical body part in the image subset, and framing the representation of the anatomical body part in the at least one tracked image subset ([0143], “In an embodiment, a visual display border can be formed around region(s) of interest in the fluoro video 1214. For example, a box-like display border can be drawn around a tumor shown in fluoro video 1214. Alternatively, a display border generally matching the shape of a tumor can be drawn around that tumor. The visual display border can be used to simulate the shape of an applied radiation beam. During playback, the movement of the tumor in relation to the visual display border at particular points in the motion signal range can help determine the proper boundaries of the treatment intervals.”; see also [0144]-[0145]; [0146], “According to another embodiment, an area of the fluoroscope image is tracked from frame to frame using template matching. A template is selected in the first frame by drawing a box around the area of tumor or another landmark whose motion is correlated with tumor. This area under the box is used as a template that searched for in the next frame of the video segment”; [0147]).
. 

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s remarks on pages 13-15 of the remarks, the applicant argues that the primary reference Foo fails to teach to the comparing of images to determine whether a similarity between the anatomical body part in both images exceeds a certain extent. As cited in paragraphs [0044] and [0046] of the Foo reference along with the other mathematical correlation and mapping processing features cited in the above rejections of the independent claims, the current interpretations of the Foo reference are considered to teach to the amended independent claim features. The applicant argues that previously cited portions of the Foo reference fail to teach to the similarity between the advance medical image and the current medical images to be greater than a predetermined extent. Paragraphs [0044] and [0046] of the Foo closest aligned marker positions”. These closest aligned marker positions are considered to be a similarity measure between corresponding phase of both images sets that exceeds a predetermined extent. For these reasons, the applicant’s arguments further directed to paragraph [0041] and figure 2 of the Foo reference related to the tolerance factor of movement of the tumor region are not relevant to this particular limitation of the independent claims. The tolerance factor determines the treatment beam activation based on tumor position movement, while the fiducial marker alignment as described in paragraphs [0044] and [0046] as well as the matching/mapping calculations in the other cited paragraphs (see also [0049]-[0053]) teach to these new amended limitations. For these reasons, the applicant’s arguments directed to the independent claims and the Foo reference are not persuasive. 
For these reasons, the applicant’s arguments have been considered but are not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793 

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791